DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an office action in response to Applicant’s arguments and remarks filed on May 13, 2022. Claims 1 and 3-6 are pending in the application and are being examined herein.
Status of Objections and Rejections
The rejection of claim 2 is obviated by Applicant’s cancellation.
The rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
The rejection of the claims under 35 U.S.C. 103 are maintained and modified as necessitated by the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US 6,068,747 A) and further in view of Nakagawa et al. (US 2013/0019655 A1), as evidenced by Applicant’s specification with respect to claim 1.
Regarding claim 1, Tojo teaches a sensor element of a stacked type extending in a direction of an axial line thereof (a gas sensor 5 of a stacked type extending in a longitudinal direction, Figs. 19-20, col. 12, lns. 15-18; Examiner interprets the longitudinal direction or left-right direction of Fig. 19 to read on a direction of an axial line thereof), the sensor element comprising:
a measurement chamber (a sensor chamber 110, Fig. 20, col. 12, ln. 38);
a pump cell including a solid electrolyte, an inner electrode formed on a surface of the solid electrolyte and exposed to the measurement chamber, and an outer electrode formed on another surface of the solid electrolyte and disposed outside the measurement chamber (an oxygen sensor cell 22 composed of an oxygen-ion-conductive solid electrolyte layer 15, an electrode 228 disposed on an upper surface of the electrolyte layer 15 and exposed to the sensor chamber 110, and an electrode 229 disposed on a lower surface of the electrolyte layer 15 and disposed outside of the sensor chamber 110, Fig. 20, col. 12, lns. 38-42 & 67, col. 13, lns. 1-3; the oxygen sensor cell 22 also operates as a pumping cell, col. 9, lns. 16-17),
a diffusion resistance portion disposed between outside and the measurement chamber (an inlet hole 121 through which a gas mixture is introduced, wherein the inlet hole 121 may be constituted by a hole filled with a porous material therein, Figs. 19-20, col. 8, lns. 23-26, col. 12, ln. 53; as shown in Fig. 20, the inlet hole 121 filled with a porous material therein is disposed between outside and the sensor chamber 110),
a detection cell (a sensor cell 3, Fig. 20, col. 12, ln. 46), wherein
the outer electrode is disposed in a hollow space surrounded by a dense layer that has a gas non-permeable property (the electrode 229 is disposed in a hollow space or air chamber 160 surrounded by a spacer layer 135 and a solid electrolyte layer 13, Fig. 20, col. 12, lns. 43-47; the spacer layer 135 is made of alumina, col. 5, ln. 44; the spacer layer 135 and the solid electrolyte layer 13 together read on a dense layer). As evidenced by Applicant’s specification, a gas non-permeable dense layer is formed from alumina (see para. [0053], [0055] of the instant US PGPub). Thus, at least the alumina of the spacer layer 135 has a gas non-permeable property. The claim is open to other portions of the dense layer having a gas permeable property, such as the solid electrolyte layer 13.
Tojo teaches that the electrode 229 is disposed in the hollow space or air chamber 160 surrounded by the spacer layer 135 and the solid electrolyte layer 13 (Fig. 20, col. 12, lns. 43-47). Tojo teaches that the electrode 229 is made of platinum (Fig. 2-30, col. 13, lns. 21-22). Tojo fails to teach wherein the outer electrode is covered by a porous layer.
Nakagawa teaches a gas sensor element of a gas sensor for measuring a particular gas component of exhaust gas from an internal combustion engine (para. [0002]). Nakagawa teaches that the gas sensor element 7 comprises a pump cell 87 including an outer electrode 117 facing a reference oxygen chamber 113 which is surrounded by an alumina insulation layer 75 (Fig. 3, para. [0092], [0096], [0101]-[0102]). Nakagawa teaches that the outer electrode 117 contains platinum (Fig. 3, para. [0102]), and that a porous protection layer 165 is formed so as to cover the entire surface of the outer electrode 117 (Figs. 3 & 5, para. [0116], [0140]). Nakagawa teaches that the porous protection layer 165 sufficiently traps Pt that has sublimed from the outer electrode 117 as a result of heating by the heater, whereby scattering of sublimed Pt into the gap 167 of the reference oxygen chamber 113 can be effectively restrained (Figs. 3 & 5, para. [0140]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Tojo to include a porous protection layer covering the electrode 229 as taught by Nakagawa because it can sufficiently trap Pt that has sublimed from the electrode, whereby scattering of sublimed Pt into the air chamber can be effectively restrained (Nakagawa, Figs. 3 & 5, para. [0140]).
Modified Tojo teaches that outside air is introduced into the air chamber 160 (Fig. 20, col. 12, lns. 57-58). Modified Tojo is silent with respect to how the outside air is introduced into the air chamber, and therefore fails to teach wherein the hollow space is in communication with an air introduction hole that is open on a rear side relative to the diffusion resistance portion.
However, Tojo teaches an alternative embodiment of the gas sensor that comprises an air passage 150, a small hole 146 at the bottom of the gas sensor that leads the air passage 150 to atmospheric air, and an inlet hole 121 filled with a porous material therein for introducing a gas mixture (Fig. 2, col. 5, lns. 39-40, col. 8, lns. 23-26; the small hole 146 reads on an air introduction hole). Since the small hole 146 is located closer to the rear than the inlet hole 121 filled with the porous material therein is, then Examiner interprets the small hole 146 to be open on a rear side relative to the inlet hole 121 filled with the porous material therein (Examiner interprets “rear” to be the right side of Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the air chamber 160 of Modified Tojo to be in communication with a small hole at the bottom of the gas sensor in the solid electrolyte 13 and that is open on a rear side relative to the inlet hole 121 filled with the porous material therein as taught by another embodiment of Tojo in order to yield the predictable result of introducing outside air into the air chamber. Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the air chamber 160 to be in communication with a small hole in the solid electrolyte layer 13 that leads to outside air and that is open on a rear side relative to the inlet hole 121, which a person of ordinary skill in the art would have found obvious.
	Modified Tojo teaches wherein when viewed in a stacking direction, a heater is stacked on a side of the sensor element opposite to the dense layer based on the solid electrolyte (a heater film 140 is stacked on a side of the gas sensor 5 opposite to the spacer layer 135 and the solid electrolyte layer 13 based on the solid electrolyte 15, Fig. 20, col. 12, lns. 34-36, 42-43; Examiner interprets “a stacking direction” to be the top-bottom direction in Fig. 20).
The limitations “adjust an oxygen concentration in the measurement chamber by pumping out and pumping in oxygen in a measurement target gas introduced into the measurement chamber,” “adjust a diffusion rate of the measurement target gas introduced into the measurement chamber,” “measure a concentration of a specific gas in the measurement target gas after the adjustment of the oxygen concentration” are functional limitations. The limitations “prevents the outer electrode from coming into contact with the measurement target gas” and “exposed via the porous layer to air introduced through the air introduction hole” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Tojo teaches that the oxygen sensor cell 22 also operates as a pumping cell that pumps out oxygen gas to adjust the oxygen concentration around the electrodes (Fig. 20, col. 9, lns. 16-17 & 42-45, col. 12, lns. 38-39), so the oxygen sensor cell is capable of the recitation “adjust an oxygen concentration in the measurement chamber by pumping out and pumping in oxygen in a measurement target gas introduced into the measurement chamber.” Modified Tojo also teaches that the inlet hole 121 filled with a porous material therein introduces the gas mixture (Fig. 20, col. 8, lns. 23-26, col. 12, ln. 53), so the inlet hole filled with the porous material therein is capable of the recitation “adjust a diffusion rate of the measurement target gas introduced into the measurement chamber.” Modified Tojo also teaches that the sensor cell 3 measures the NOx concentration in the gas mixture from which oxygen is pumped out (Fig. 20, col. 14, lns. 4-9), so the sensor cell is capable of the recitation “measure a concentration of a specific gas in the measurement target gas after the adjustment of the oxygen concentration.” Modified Tojo also teaches that the electrode 229 is disposed in the hollow space or air chamber 160 surrounded by the spacer layer 135 and the solid electrolyte layer 13, wherein the air chamber 160 communicates with the outside air (Fig. 20, col. 12, lns. 40-47 & 57-58, col. 13, lns. 2-3), so the spacer layer is capable of the recitation “prevents the outer electrode from coming into contact with the measurement target gas.” Modified Tojo also teaches that the electrode 229 is covered by the porous protection layer and is disposed in the air chamber 160 which communicates with the outside air (Tojo, Fig. 20, col. 12, lns. 57-58, col. 13, lns. 2-3, Nakagawa, Figs. 3 & 5, para. [0116], [0140], see modification supra), so the electrode is capable of the recitation “exposed via the porous layer to air introduced through the air introduction hole.”
Regarding claim 3, Modified Tojo teaches that the spacer layer 135 and the solid electrolyte layer 13 each have a width of 7 mm and a thickness of 0.16 mm (Fig. 20, col. 6, lns. 27-33, col. 13, lns. 26-27). Modified Tojo is silent with respect to wherein when viewed in a cross section along the stacking direction and perpendicular to the direction of the axial line, and when a cross-sectional area of the hollow space is defined as W1 and a cross-sectional area of the air introduction hole is defined as W2, a relationship of (1.5xW1)≥W2≥(0.3xW1) is satisfied (Examiner interprets “the stacking direction” to be the top-bottom direction in Fig. 20, and interprets “perpendicular to the direction of the axial line” to be the left-right direction in Fig. 20).
However, the alternative embodiment of Tojo teaches that the width and cross-sectional area of the air passage 150 is greater than the width and cross-sectional area of the small hole 146 (Fig. 3, the width being in the front-back direction, comparable to the left-right direction in Fig. 20, and the cross-sectional area being the area of the width and thickness, the thickness being the top-bottom direction). Tojo teaches wherein the cross-sectional areas of the air passage and the small hole are result-effective variables. Specifically, Tojo teaches that the cross-sectional areas of the air passage and the small hole control the amount of oxygen gas and atmospheric air that can flow therethrough (Figs. 2-3 & 20, col. 5, lns. 39-40, col. 6, lns. 8-9, col. 12, lns. 57-58). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cross-sectional area (W1) of the air chamber 160 and the cross-sectional area (W2) of the small hole 146 of Modified Tojo to satisfy a relationship of (1.5xW1)≥W2≥(0.3xW 1) through routine experimentation because doing so would yield the predictable desired amount of oxygen gas and atmospheric air that can flow therethrough.
Regarding claim 4, Modified Tojo teaches wherein the air introduction hole penetrates the dense layer and is open on a front side relative to a rear end of the sensor element (the small hole 146 penetrates the solid electrolyte layer 13, Figs. 2 & 20, col. 5, lns. 39-40, col. 12, lns. 44-47 & 57-58, see modification supra; since the small hole 146 is located closer to the front than a rear end of the gas sensor 5 is, then Examiner interprets the small hole 146 to be open on a front side relative to the rear end of the gas sensor 1; Examiner interprets “front” to be the left side of Figs. 2 & 19).
Regarding claim 6, Modified Tojo teaches a gas sensor (a gas sensor assembly 4, Fig. 4, col. 6, lns. 54-55) comprising:
the sensor element according to claim 1 (the gas sensor 5, Fig. 4, col. 6, lns. 54-55, col. 12, lns. 16-17, see rejection of claim 1 supra).
Modified Tojo teaches a holder 42 for holding the gas sensor 1 thereon (Fig. 4, col. 6, lns. 54-56). Modified Tojo is silent with respect to the material of the holder 42, and therefore fails to teach a metal shell configured to hold the sensor element.
Nakagawa teaches that the NOx sensor 1 includes a tubular metallic shell 5 that is configured to hold the gas sensor element 7 (Fig. 1, para. [0077], [0083]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the holder of Modified Tojo with a metallic shell as taught by Nakagawa in order to yield the predictable result of holding the gas sensor element. MPEP § 2143(I)(B).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US 6,068,747 A) and further in view of Nakagawa et al. (US 2013/0019655 A1), as evidenced by Applicant’s specification with respect to claim 1, as applied to claim 1 above, and further in view of Kajiyama et al. (US 2015/0293051 A1).
Regarding claim 5, Modified Tojo teaches wherein the outer electrode contains a noble metal (the electrode 229 is made of platinum, Fig. 20, col. 13, lns. 21-22), and that the electrode 229 is disposed on the oxygen-ion-conductive electrolyte layer 15 which is made of yttria- stabilized zirconia (YSZ) (Fig. 20, col. 6, lns. 27-29, col. 12, lns. 39-42). Modified Tojo is silent with respect to additional materials of the electrode, and therefore fails to teach wherein the outer electrode contains a component of the solid electrolyte, when a cross section of the outer electrode is observed, the outer electrode includes a noble metal region composed of the noble metal, a solid electrolyte region composed of the component of the solid electrolyte, and a coexistence region in which the noble metal and the component of the solid electrolyte coexist, and the coexistence region is present along a boundary between the noble metal region and the solid electrolyte region.
Kajiyama teaches a gas sensor element 1 capable of detecting a concentration of a specific gas contained in a measuring target gas, wherein the gas sensor element 1 comprises an electrode formed on a solid electrolyte body 11 having an oxygen ion conductivity (abstract). Kajiyama teaches the electrode 13 at the reference gas side, which is made of the same material as the electrode 12 at the measuring target gas side (Fig. 2, para. [0059]; since the electrodes 12 and 13 are made of the same material, then the description of the electrode 12 in Kajiyama also applies to the electrode 13). Kajiyama teaches that the electrode 13 contains noble metal and the solid electrolyte (Figs. 2-5, para. [0060]). Kajiyama teaches that when a cross-section surface of the electrode 13 is observed, the electrode 13 has a noble metal part 121 made of noble metal, a solid electrolyte part 122 made of solid electrolyte, and a mixture part 123 made of the noble metal and the solid electrolyte, wherein the mixture part 123 is formed along an interface part 120 between the noble metal part 121 and the solid electrolyte part 122 (Figs. 3-5, para. [0060]). Kajiyama teaches that the noble metal part 121 is made of Pt, the solid electrolyte part 122 is made of YSZ, and the mixture part 123 is made of a mixture of Pt and YSZ (Figs. 3-5, para. [0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the electrode of Modified Tojo with the electrode of Kajiyama in order to yield the predictable result of an electrode containing Pt disposed on a solid electrolyte that comes into contact with reference gas. MPEP § 2143(I)(B).
Response to Arguments
Applicant’s arguments with respect to the position of the heater of claim(s) 1 have been considered but are moot in light of new grounds of rejection. Fig. 20 of prior art Tojo is now relied upon for the feature of wherein when viewed in a stacking direction, a heater is stacked on a side of the sensor element opposite to the dense layer based on the solid electrolyte.
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 6-8 of the amendment, Applicant argues that a person of ordinary skill in the art would not have thought to modify Tojo based on Nakagawa to arrive at the outer electrode being covered by a porous layer. Applicant asserts that Nakagawa’s electrode 117 is disposed in the reference oxygen chamber 113, whereas Tojo’s outer electrode 229 is disposed in the hollow space 160 which communicates with atmospheric air through hole 146. Applicant asserts that Examiner has not established a rational technical basis to support that Pt sublimation from Tojo’s electrode would be detrimental to Tojo’s sensor. Applicant asserts that heating induced Pt sublimation from Tojo’s outer electrode is not a problem for Tojo, so Examiner’s rationale for modifying Tojo does not have merit.
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Tojo to include a porous protection layer covering the electrode 229 as taught by Nakagawa because it can sufficiently trap Pt that has sublimed from the electrode, whereby scattering of sublimed Pt into the air chamber can be effectively restrained (Nakagawa, Figs. 3 & 5, para. [0140]). Although Tojo does not discuss Pt sublimation, Pt may still sublime from the electrode 229 due to its proximity to the heater 140. Nakagawa teaches that it is beneficial to trap sublimed Pt such that scattering of the sublimed Pt into the air chamber can be effectively restrained. One of ordinary skill in the art would reasonably conclude that restraining sublimed Pt in Tojo is also beneficial as taught by Nakagawa.
	In the arguments presented on pages 9-10 of the amendment, Applicant argues that Tojo in view of Nakagawa does not render obvious the claimed relationship of W1 and W2 recited in claim 3. Applicant asserts that Tojo does not show a view of the hollow space 150 and the air introduction hole 146 in a cross section along the stacking direction and perpendicular to the direction of the axial line. Applicant asserts that the view in Fig. 2 of Tojo does not appear to show that the hollow space 150 and the air introduction hole 146 have cross-sectional areas that would meet the claimed relationship, and Tojo is silent regarding the claimed relationship. Applicant asserts that the view in Fig. 2 of Tojo cannot be sufficient to determine whether Tojo suggests the claimed relationship.
Examiner respectfully disagrees. Fig. 20 of Tojo shows a view of the gas sensor 5 and the air chamber 160 in a cross section along the stacking direction and perpendicular to the direction of the axial line. The perspective view of Fig. 3 of the alternative embodiment of Tojo also shows the cross section of the air passage 150 and the small hole 146 along the stacking direction and perpendicular to the direction of the axial line (the cross section being the width in the front-back direction and the thickness in the top-bottom direction of Fig. 3). The figures themselves are silent with respect to the exact claimed relationship, but Tojo teaches that the cross-sectional areas of the air passage and the small hole are result-effective variables that control the amount of oxygen gas and atmospheric air that can flow therethrough (Figs. 2-3 & 20, col. 5, lns. 39-40, col. 6, lns. 8-9, col. 12, lns. 57-58). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cross-sectional area (W1) of the air chamber 160 and the cross-sectional area (W2) of the small hole 146 of Modified Tojo to satisfy a relationship of (1.5xW1)≥W2≥(0.3xW 1) through routine experimentation because doing so would yield the predictable desired amount of oxygen gas and atmospheric air that can flow therethrough.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795